--------------------------------------------------------------------------------

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

            THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (this
“Agreement”) dated as of March 17, 2016, is made by and between Naked Brand
Group Inc., a Nevada corporation, with its principal place of business at 95
Madison Ave, New York, NY (“Company”) and Michael Flanagan, an individual
(“Employee”) serving as Chief Financial Officer of the Company. Company and
Employee shall be referred to individually as a “Party” and collectively as the
“Parties”).

RECITALS

            WHEREAS, the Employee has determined to retire and, based on mutual
agreement of the Parties, he will end his service as Chief Financial Officer of
the Company and his employment with the Company as of March 17, 2016; and

            WHEREAS, the Parties wish to formalize their post-separation
relationship, and their respective post-separation rights and obligations.

AGREEMENT

            NOW THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
hereby agree as follows:

            1.        Separation Acknowledgment.

            (A)        Employee and Company acknowledge and agree that Employee
ceased serving as Chief Operating Officer of the Company effective February 17,
2016. Employee and Company further acknowledge and agree that Employee’s last
day of employment will be March 17, 2016 (the “Separation Date”), at which time
Employee will end his service as Chief Financial Officer of the Company.
Employee will be paid for all time worked up to and including the Separation
Date, regardless of whether Employee signs this Agreement.

            (A)        Vacation. Company shall pay out to Employee all accrued
and unused vacation time through the Separation Date in accordance with Company
policy.

            (B)        Stock Options. Employee’s unvested stock options, if any,
shall continue to vest in accordance with the applicable Company stock plan and
Employee’s stock option agreement up through the Separation Date. Employee will
have 90 days after the Separation Date to exercise any vested options, after
which time such vested options will expire. No unvested stock options will vest
after the Separation Date.

            (C)        Continuation of Health Insurance Benefits. Employee’s
eligibility to participate in Company-sponsored group health insurance plans as
an employee of the Company will end effective March 31, 2016, subject to
Employee’s right to elect continuation health insurance coverage for Employee
and Employee’s dependents, if any, under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), subject to COBRA’s terms, conditions and
restrictions.

--------------------------------------------------------------------------------

            2.        Consideration.

            In full and complete consideration of the representations and
covenants of the Employee set forth herein, Company hereby agrees to:

            (A)        Pay Employee a severance payment in the total gross
amount of one hundred thousand dollars ($100,000), which is the equivalent of
six (6) months of severance pay at Employee’s current base rate of pay as of
today, less withholding of all applicable federal, state and local taxes. The
foregoing severance payment will be paid to Employee in equal semi-monthly
installments through September 15, 2016, in accordance with the Company’s
regular payroll cycles and practices. The first installment of the severance
payment will be made on Company’s first payroll pay date that is at least ten
(10) days after the expiration of the Revocation Period described in Section 17
below. Employee acknowledges and agrees that the consideration contained in this
Section 2 is not required by any policy, plan or prior agreement, constitutes
sufficient consideration for Employee’s duties, obligations and undertakings set
forth herein, including without limitation the General Release contained in
Section 4 below, and fully compensates Employee for the claims he is releasing.

            3.        Acknowledgement of Receipt of All Compensation and
Benefits. Employee acknowledges and agrees that Employee has received all
compensation, commissions, bonuses, severance, vacation, sick and any other pay
and benefits to which the Parties have mutually agreed the Employee is entitled
to receive from Company up to and through the Separation Date, and that Employee
will not receive, and is not entitled to receive, any further compensation or
benefits from Company, except for those expressly set forth in this Agreement.

            4.        General Release.

                        (A)        In consideration of the promises contained
herein, including the severance payment set forth in Section 2 and other
consideration provided by the Company, Employee knowingly and voluntarily
releases and forever discharges, to the maximum extent permitted by law, Company
and its subsidiaries and affiliates and each of their respective current and
former members, managers, shareholders, directors, officers, employees, agents
and all related persons, and their respective successors and assigns (each in
their respective individual and official capacities, each a “Releasee” and
collectively the “Releasees”) of and from any and all claims, whether known or
unknown, anticipated or unanticipated, and/or disclosed or undisclosed, which
Employee has or may have against any Releasee or Releasees and his or their
heirs, executors, administrators, representatives, beneficiaries, successors or
assigns as of the Separation Date (individually referred to as a “Released
Claim” and collectively referred to as the “Released Claims”). The Released
Claims include, without limitation, any and all claims arising out of, resulting
from, connected with and/or caused by the employment by Company of Employee and
the termination of such employment, including without limitation any alleged
claim under, or alleged violation of, the following laws (as amended) or any
other law, policy, contract or cause of action: (1) Title VII of the Civil
Rights Act of 1964; (2) Section 1981 through 1988 of Title 42 of the United
States Code; (3) The Civil Rights Act of 1991; (4) The Employee Retirement
Income Security Act of 1974; (5) The Age Discrimination in Employment Act of
1967 (“ADEA”); (6) The Americans with Disabilities Act of 1990; (7) The Federal
Occupational Safety and Health Act; (8) The Family and Medical Leave Act of
1993; (9) Any and all other federal, state and/or local civil and/or human
rights laws, rules, requirements, and/or regulations; (10) Any other Federal,
state and/or local laws, rules, requirements, regulations and/or ordinances,
and/or any public policies, contracts, including, without limitation, any
collective bargaining agreement, and/or tort or common law, having any bearing
whatsoever on, or based upon any matter or conduct, including, without
limitation, any matter or conduct involving the terms and conditions (including,
without limitation, with respect to compensation and benefits) of the Employee’s
employment with, or cessation of employment with, Company, which claim, with
respect to any of the foregoing, the Employee has or may have as of the
Separation Date; and (11) Any claim for costs, fees, or other expenses
including, without limitation, attorney’s fees and/or court costs, incurred in
any of the foregoing matters.

2

--------------------------------------------------------------------------------

                        (B)        Non-Released Claims. The General Release in
Section 4(A) above does not apply to:

                                         (a)        Any claims for vested
benefits under any Company retirement, 401(k), profit-sharing or other deferred
compensation plan;

                                         (b)        Any claims to require
Company to honor its commitments set forth in this Agreement;

                                         (c)        Any claims to interpret or
to determine the scope, meaning, enforceability or effect of this Agreement;

                                        (d)        Any claims that arise after
Employee has signed this Agreement;

                                         (e)        Any claims for worker’s
compensation benefits, any Claims for unemployment compensation benefits, and
any other Claims that cannot be waived by a private agreement.

                          The General Release is subject to and restricted by
Employee’s Retained Rights in Section 5 below.

            5.        Retained Rights.

                       (A)        Regardless of whether or not Employee signs
this Agreement, nothing in this Agreement is intended to or shall be
interpreted: (i) to restrict or otherwise interfere with Employee’s obligation
to testify truthfully in any forum; (ii) to restrict or otherwise interfere with
Employee’s right and/or obligation to contact, cooperate with, provide
information to – or testify or otherwise participate in any action,
investigation or proceeding of – any government agency or commission (including,
but not limited, to the Equal Employment Opportunity Commission (“EEOC”)); or
(iii) to disclose any information or produce any documents as is required by law
or legal process.

3

--------------------------------------------------------------------------------

                        (B)        Further, the General Release in Section 4(A)
does not prevent Employee from contacting or filing a charge with any federal,
state or local government agency or commission (including, but not limited to,
the EEOC). However, the General Release does prevent Employee, to the maximum
extent permitted by law, from obtaining any monetary or other personal relief
for any of the claims Employee has released in Section 4(A) with regard to any
charge Employee may file or which may be filed on Employee’s behalf. For sake of
clarity, the tender back provision in Section 6(B) below shall not apply to any
administrative charges or filings referenced in this Section 5.

            6.        No Suits. Employee represents, warrants and covenants to
Company that, except to the extent prohibited, restricted or otherwise limited
by applicable law(s):

                        (A)        Employee has not commenced or filed, and
covenants not to commence, file, voluntarily aid or in any way prosecute or
cause to be commenced or prosecuted against any Releasee or Releasees any
action, complaint or other proceeding, subject to the provisions of Section 5
above; and

                        (B)        In the event Employee files any civil
complaint or commences any litigation of any kind that is covered by the General
Release in this Agreement, Employee shall immediately tender back all
consideration received under this Agreement and pay all of the attorneys’ fees,
expenses and costs incurred by the Releasees in connection with the complaint or
action filed, provided that this sentence shall not apply to any claim by
Employee that the waiver and release herein of any age discrimination claim was
not knowing and voluntary under the Older Workers Benefit Protection Act. The
Releasees shall also have the right of set-off against any obligation to
Employee under this Agreement.

                        (C)        In addition to the remedies noted above,
Company may pursue all other remedies available under law or equity to address
Employee’s breach of this Agreement.

            7        No Admission of Liability. Neither this Agreement nor the
furnishing of the consideration for this Agreement by Company shall constitute,
or be implied, deemed or construed, at any time or for any purpose as, an
admission by Company of any liability or unlawful conduct of any kind or nature,
whatsoever.

            8.        Confidentiality of Company’s Confidential Information.

                        (A)        Employee acknowledges and agrees that, in the
course of employment with Company, Employee had access to highly confidential
and proprietary information including, without limitation, any marketing,
business, accounting and/or financial records, forecasts, strategies and/or
information; any non-public information on Company’s products and/or services,
including without limitation pricing information; any records and/or information
concerning customer and/or clients, including without limitation any customer
and/or client lists;

4

--------------------------------------------------------------------------------

any records and/or information regarding Company’s employees; and any patents,
copyrights, trademarks, service marks, trade secrets, proprietary information,
and/or any other intellectual property rights (collectively “Confidential
Information”). Employee acknowledges and agrees that Employee will not, and will
not permit any other party to, disclose Company’s Confidential Information to
any individual or entity at any time, except as permitted herein or as otherwise
agreed to by Company in writing. Company’s Confidential Information shall not
include any information that is generally available in the public domain, except
for Confidential Information disclosed by Employee in breach or violation of
this Section 8.

                        (B)        Employee acknowledges and agrees that the
materials, information, documents, records, and content listed within the
definition of Confidential Information are simply examples of Company’s
Confidential Information, and is not a complete or exhaustive list of all
materials, information, documents, records, and content constituting all of
Company’s Confidential Information. Employee further acknowledges and agrees
that, as part of Employee’s duties on behalf of Company, Employee participated
in developing Company’s Confidential Information and that such developed
Confidential Information is the sole and exclusive property of Company and was
developed for, or on behalf of, Company. If Employee is uncertain as to whether
any particular material, information, document, record and/or content
constitutes Company’s Confidential Information, Employee should request
clarification from Company’s Chief Executive Officer or Chief Operating Officer.

                        (C)        Employee acknowledges and agrees that as of
the Separation Date, Employee has returned to Company all of Company’s
Confidential Information, existing in any form, format and/or media, including
all originals, copies and derivative works created therefrom, including without
limitation all Company Confidential Information stored on back-up drives and
devices, and Employee has deleted all Company Confidential Information from any
personal, non-Company owned computers and/or other electronic memory or storage
devices that Employee owns, uses or maintains. Employee further acknowledges and
agrees that Employee has not modified, altered or deleted any material,
information, document, record and/or content, whether constituting Confidential
Information or not, located on any computer, system, server, and/or electronic
memory or storage device, including without limitation any computer, system,
server and/or electronic memory or storage device, owned, leased, and/or used by
Company and/or its employees, without the prior express written consent of
Company’s Chief Executive Officer, which consent may be granted or withheld in
the sole discretion of Company’s Chief Executive Officer.

                        (D)        As an express condition to Company’s
obligation to provide the consideration set forth in Section 2, Employee
acknowledges and agrees that as of the Separation Date, Employee has returned to
Company, any and all Company owned property and equipment, including without
limitation (1) any computers (except 1 Dell Laptop used exclusively by
employee), back-up drive(s), memory device(s), with all information,
documentation and systems intact; and (2) any credit card(s) and/or cell
phone(s) or similar device(s).

5

--------------------------------------------------------------------------------

            9.        Confidentiality of this Agreement. Employee and Company
acknowledge and agree that the terms of this Agreement are confidential and each
party hereby agrees to keep and maintain the terms, covenants, obligations,
representations, warranties, and agreements contained herein, strictly
confidential. Each party agrees that it has not, and will not, disclose the
existence, terms and conditions of this Agreement to any person or entity other
than such party’s attorney, accountant, and/or, in the case of the Employee, his
immediate family members (“Permitted Confidants”) and promises that none of the
Permitted Confidants will disclose any such information or material; except: to
the extent required by law; (iii) in connection with any claim to enforce,
interpret or determine the scope, meaning, enforceability or effect of the
Agreement; (iv) to obtain confidential legal, tax or financial advice with
respect thereto or; (v) in connection with any of Employee’s Retained Rights as
set forth in Section 5 above. In the event that either party and/or his or its
Permitted Confidants, receive any subpoena, court order or other legal process
requiring that such party and/or his or its Permitted Confidants disclose
information or material described in this Section 9, such party shall
immediately notify the other party, to the extent permitted by applicable
law(s), and such party and/or his or its Permitted Confidants shall cooperate
fully with the other party to lawfully resist disclosure of the requested
information or material and/or to obtain a protective order with regard thereto.

            10.      Non-Disparagement. Each party agrees that such party will
not, and will not cause any other party to, disparage the other party, and, in
the case of the Company, its subsidiaries and/or affiliates and/or any of their
respective members, managers, shareholders, directors, officers, and/or
employees, or any of the products and/or services offered or performed by
Company and/or its subsidiaries and/or affiliates, to any third party or third
parties, including without limitation to, clients and/or customers; and/or to
any member(s) of the press or media. This restriction is subject to and limited
by Employee’s Retained Rights in Section 5 above.

            11.      References. Company acknowledges and agrees that Employee’s
separation of employment from Company shall be treated as a final termination,
and in the event that a prospective employer of Employee requests an evaluation
or reference for Employee, Company will provide a neutral reference only,
stating the dates of Employee’s employment with Company, salary and job title
held immediately prior to Employee’s separation from employment with Company.
All requests for references, evaluations and/or any other information by a
prospective employer of Employee should be directed only to Company’s Chief
Operating Officer.

            12.      Agreement Regarding Continued Cooperation. Employee agrees
to provide Company and/or its designee, upon request, with any information
Employee obtained during the course of Employee’s employment with Company, which
information may concern Company, its business, employees and/or any other issue
or matter related to Company. Employee further agrees to speak and/or meet with
Company’s legal counsel, in connection with the investigation or defense of any
threatened or potential, or actual, internal complaint, legal claim or
proceeding (collectively “Action”), that may currently exist or arise in the
future, and Employee agrees to otherwise cooperate fully with Company, to the
extent permitted by applicable law(s), in the investigation or defense of any
such Action. In the event that Company requires Employee’s assistance pursuant
to this Section 12, Company will compensate Employee for Employee’s time at a
mutually agreed upon rate and will reimburse Employee for all reasonably
necessary travel and out-of-pocket expenses.

6

--------------------------------------------------------------------------------

            13.      Severability. Nothing in this Agreement is intended to
violate any law or shall be interpreted to violate any law. In the event any
provision, paragraph, part or subpart of any paragraph in this Agreement or the
application thereof is construed to be overbroad and/or unenforceable, then the
court making such determination shall have the authority to narrow the paragraph
or part or subpart of the paragraph as necessary to make it enforceable and the
paragraph or part or subpart of the paragraph shall then be enforceable in
its/their narrowed form. Moreover, each paragraph or part or subpart of each
paragraph in this Agreement is independent of and severable (separate) from each
other. In the event that any paragraph or part or subpart of any paragraph in
this Agreement is determined to be legally invalid or unenforceable by a court
and is not modified by a court to be enforceable, the affected paragraph or part
or subpart of such paragraph shall be stricken from the Agreement, and the
remaining paragraphs or parts or subparts of such paragraphs of this Agreement
shall remain in full, force and effect.

            14.      Entire Agreement. This Agreement sets forth the entire
agreement between the Parties with respect to the subject matter contained
herein and cancels and supersedes any and all prior and contemporaneous oral and
written agreements, understandings, representations and warranties between the
Parties, which are not incorporated herein. All prior agreements between Company
and Employee, shall be and are hereby considered terminated, null, void and of
no further effect, and Company shall have no further obligations to the Employee
thereunder.

            15.      Governing Law. This Agreement shall be governed by the laws
of the State of New York without giving effect to its conflict-of-laws
principles. Each Party hereby consents to the exclusive jurisdiction and venue
of the state or Federal courts located in New York County, NY for any and all
disputes arising out of this Agreement.

            16.      Acknowledgments. Employee acknowledges that:

            (a)        Company hereby advises Employee to consult with an
attorney prior to executing this Agreement, including the General Release;

            (b)        Employee has read carefully the terms of this Agreement,
including the General Release;

            (c)        Employee has had an opportunity to and has been
encouraged to review this Agreement, including the General Release, with an
attorney;

            (d)        Employee understands the meaning and effect of the terms
of this Agreement, including the General Release;

            (e)        Employee was given at least twenty-one (21) days
following his receipt of this Agreement to determine whether he wished to sign
this Agreement, including the General Release;

            (f)        Employee’s decision to sign this Agreement, including the
General Release, is of his own free and voluntary act without compulsion of any
kind;

7

--------------------------------------------------------------------------------

            (g)        No promise or inducement not expressed in this Agreement
has been made to Employee;

            (h)        Employee understands that he is waiving his claims as set
forth in Section 4(A) above, including, but not limited to, claims for age
discrimination under the Age Discrimination in Employment Act (subject to the
limitations in Section 4(B) above and Employee’s Retained Rights in Section 5
above); and

            (i)        Employee has adequate information to make a knowing and
voluntary waiver of any and all claims as set forth in Section 4(A) above.

            17.      Revocation Period. If Employee signs this Agreement, he
will retain the right to revoke it for seven (7) days (such time period the
“Revocation Period”). If Employee revokes this Agreement, he is indicating that
he has changed his mind and does not want to be legally bound by this Agreement.
The Agreement shall not be effective until after the Revocation Period has
expired without Employee having revoked it. To revoke this Agreement, Employee
must send a certified letter to the following address: Naked Brand Group, Inc.,
95 Madison Avenue, 10th Floor, New York, NY 10016, Attn: Ms Carole Hochman, CEO.
The letter must be postmarked within seven (7) days of Employee’s execution of
this Agreement. If the seventh day is a Sunday or federal holiday, then the
letter must be post-marked on the following business day. If Employee revokes
this Agreement on a timely basis, Employee shall not be eligible for the
consideration set forth in Section 2.

            18.      Equitable Relief. Employee acknowledges and agrees that in
the event of a breach or an anticipated breach of this Agreement, Company may
suffer irreparable injury and damage, without an adequate remedy at law.
Accordingly, Employee agrees that in the event of a breach or an anticipated
breach of this Agreement, Company may seek, in addition to any and all other
rights and remedies at law and/or in equity, specific performance and injunctive
relief (both temporary and permanent).

            19.      Counterparts. This Agreement may be executed in
counterparts, which when taken together shall constitute one and the same
instrument.

            20.      Headings and Captions. The subject headings and captions
are included for convenience purposes only and shall not affect the
interpretation of this Agreement.

8

--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS, INCLUDING WITHOUT LIMITATION ALL CLAIMS ARISING UNDER THE ADEA.

            To signify their agreement to the terms, covenants, obligations,
representations, warranties and agreements contained herein, the Parties have
executed this Agreement as indicated below.

          Naked Brand Group Inc.          Michael Flanagan         By:     /s/
Carole Hochman                                         By:      /s/ Michael
Flanagan                                         Dated: March 17,
2016                                               Dated: March 17,
2016                                                            Name: Carole
Hochman          Name: Michael Flanagan              Title: Chief Executive
Officer  

9

--------------------------------------------------------------------------------